CTS Corporation
Form 10-K 2004 [form10k2004.htm]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT (10)(Z)


PROTOTYPE NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT is made as of the ____ day of __________, 200_ (the "Grant Date")
between CTS CORPORATION, an Indiana corporation (the "Company"), and ________
(the "Grantee").

  1.   Grant.  Subject to the terms set forth in this Agreement and in the
Company’s 2004 Omnibus Long-Term Incentive Plan (the “Plan”), the Company hereby
grants to the Grantee _________ Restricted Stock Units. This grant is made to
the Grantee in consideration for services to be performed by Grantee for the
Company as a non-employee director in the 200_ calendar year. In the event, that
the Grantee is not a non-employee director of the Company as of January 1, 200_,
this grant shall be forfeited in its entirety. Termination of services by the
Grantee during the 200_ calendar year shall not affect this grant except as
expressly provided herein. Except as expressly provided herein, capitalized
terms used herein shall have the meaning ascribed to such terms under the Plan.


  It is intended that this Agreement and its administration comply with the
provisions of Section 409A of the Code. Accordingly, notwithstanding any
provision in this Agreement or in the Plan to the contrary, this Agreement and
the Plan will be interpreted and applied so that the Agreement does not fail to
meet, and is operated in accordance with, the requirements of paragraphs (2),
(3) and (4) of Section 409A(a) of the Code. As used herein, “Code” means the
Internal Revenue Code of 1986 as amended from time to time, and any
interpretations thereof issued by the U.S. Treasury Department on which the
Company is permitted to rely.


  2.   Settlement of Restricted Stock Units.  Each Restricted Stock Unit shall
entitle the Grantee to one Share which shall be distributed to the Grantee (or
to the estate, guardian or beneficiary of the Grantee, as the case may be) on
the Settlement Date(s) as defined herein. The Settlement Date(s) shall be the
date(s) specified by the Grantee in the Settlement Date Election Form attached
hereto as Exhibit A. In the event that the Grantee does not complete and return
a Settlement Date Election Form to the Company on or before December 31, 200_,
_____________ shall be deemed to be the Settlement Date for all Restricted Stock
Units awarded under this Agreement. Notwithstanding anything to the contrary in
this Agreement or the Settlement Date Election Form, upon the first to occur of
the following events, Shares shall be distributed in the settlement of
Restricted Stock Units as soon as reasonably practicable, and such date(s) of
distribution shall be deemed to be the Settlement Date(s);


    (a)   Grantee’s separation from service as defined by Section 409A of the
Code; provided, however that if Grantee is or becomes a specified employee as
defined by Section 409A of the Code, such date shall be delayed by six months;


    (b)   Grantee’s becoming disabled, as defined by Section 409A of the Code;


    (c)   Grantee’s death;


    (d)   To the extent permitted by Section 409A of the Code, a change in
ownership or effective control of the Company; or in the ownership of a
substantial portion of the assets of the Company; or


    (e)   Grantee’s unforeseeable emergency, as defined and not in excess of the
amount permitted by Section 409A of the Code;


  The Company’s obligations to the Grantee with respect to the Restricted Stock
Units will be satisfied in full upon the distribution of Shares corresponding to
such Restricted Stock Units. On the Settlement Date(s), the Company may, at its
election, either (i) deliver to the Grantee a certificate representing the
number of Shares to be distributed to the Grantee as of that Settlement Date;
(ii) credit the number of Shares to be distributed to the Grantee as of that
Settlement Date to a book-entry account in the name of the Grantee held by the
Company’s transfer agent; or (iii) credit the number of Shares to be distributed
to the Grantee as of that Settlement Date to a brokerage account designated by
the Grantee. In no event may any Settlement Date be accelerated except in
accordance with Section 409A of the Code.


1

--------------------------------------------------------------------------------


  3.   Selection of Settlement Dates.  The Grantee’s selection of a Settlement
Date may have important tax consequences. The Grantee is advised to consult an
independent tax professional before making this selection.


  The Grantee may elect to defer a Settlement Date which is a specific calendar
date previously selected by the Grantee (the “Original Settlement Date”) on a
form provided by the Company and pursuant to procedures established by the
Company from time to time. Any such election may be made for less than all of
the Shares due to be distributed on a Settlement Date, and different elections
may be made with respect to Shares to be distributed on a Settlement Date. The
Grantee’s election to defer an Original Settlement Date must be made at least
twelve (12) months in advance of the Original Settlement Date and must defer
distribution for a period of at least five (5) years after the Original
Settlement Date. No election to defer an Original Settlement Date shall be
effective for at least twelve (12) months after such election has been made. If
the Grantee has selected separation from service as a Settlement Date that
Settlement Date may not be deferred.


  4.   Taxes.  The Grantee shall be solely responsible for the payment of any
taxes, including without limitation, any income or employment taxes, which are
due or may become due as a result of this grant or the distribution of Shares.


  5.   Rights Not Conferred.  The Grantee shall have none of the rights of a
stockholder with respect to the Restricted Stock Units, including the right to
receive dividends or vote stock, until such time, if any, that Shares are
distributed to the Grantee in settlement thereof. The Grantee is further advised
that until distribution, the Company’s obligation will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held as collateral security
for the obligations of the Company hereunder, and all assets of the Company will
be subject to the claims of the Company’s creditors.


  6.   Agreement Not Assignable.  This Agreement and the Restricted Stock Units
awarded hereunder are not transferable or assignable by the Grantee; provided
that no provision herein shall prevent the transfer of such Restricted Stock
Units or the Shares related thereto by will or by the laws of descent or
distribution in the event of the Grantee’s death.


  7.   Adjustments.   If and to the extent that the number of Shares shall be
increased or reduced in the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, reverse stock split, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, or similar corporate transaction, the number and kinds of shares
subject to the Restricted Stock Units awarded hereunder may be adjusted by the
Committee, in its sole discretion. In the event of any such transaction, the
Committee may provide in substitution for the Restricted Stock Units granted
hereunder such alternative consideration as it may determine to be equitable.


  8.   Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Indiana.


  9.   Amendments.  Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment to the Plan or the Agreement shall
adversely affect the value or number of the Grantee’s Restricted Stock Units
without the Grantee’s written consent, except to the extent necessary to comply
with the provisions of Section 409A of the Code.


  10.   Administration.  The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.


  11.   Severability.   If any provision of the Plan or this Agreement is,
becomes, or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan or award hereunder under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
purpose or intent of the Plan or award, such provision shall be stricken as to
such jurisdiction or award, and the remainder of the Plan or Agreement shall be
in full force and effect.


2

--------------------------------------------------------------------------------


  12.   Construction.   The Restricted Stock Units granted hereunder are being
issued pursuant to Section 10 of the Plan (“Restricted Stock Award”) and are
subject to the terms of the Plan. A copy of the Plan has been given to the
Grantee, and additional copies of the Plan are available upon request during
normal business hours at the principal executive offices of the Company. To the
extent that any provision of this Agreement violates or is inconsistent with an
express provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.


  13.   Binding Effect.  This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


        _________________________
        Director

CTS CORPORATION


By:  _________________________
         Richard G. Cutter III
         Vice President, General Counsel
         and Secretary



3

--------------------------------------------------------------------------------

EXHIBIT A
CTS CORPORATION
RESTRICTED STOCK UNIT AWARD
SETTLEMENT DATE ELECTION FORM

THIS FORM MUST BE COMPLETED AND RETURNED TO THE COMPANY NO LATER THAN DECEMBER
31, 200_.  IF YOU FAIL TO RETURN THIS FORM TO THE COMPANY BY THAT DATE, YOUR
AWARD WILL BE DISTRIBUTED ON _______________.

Name:

Address:

Date of Award:

Instructions:

You were awarded Restricted Stock Units under the CTS Corporation 2004 Omnibus
Long-Term Incentive Plan (the “Plan”). Each Restricted Stock Unit entitles you
to a share of CTS Common Stock on the Settlement Date you select, subject to the
terms of the Plan and your Restricted Stock Unit Agreement. Your Settlement Date
may not be earlier than _________________. Please select one of the following
three alternatives:

1.   You may elect to receive a distribution of all Restricted Stock Units
granted under this award upon your separation from service by initialing the
following statement:


_____   I hereby elect to receive a distribution of all of the Shares to which I
am entitled under this award upon my separation from service as defined by
Section 409A of the Code, provided however that if I am or become a specified
employee as defined by Section 409A of the Code, such date shall be delayed by
six months (the “Settlement Date”).


Note:  You may not make a subsequent deferral of this Settlement Date.

2.   You may elect to receive a distribution of all Restricted Stock Units
granted under this award on a specific calendar date by initialing and
completing the following statement:


_____   I hereby elect to receive a distribution of all of the Shares to which I
am entitled under this award on _______________ ___, 20____ (the “Settlement
Date”).


3.   You may elect to receive a distribution of Restricted Stock Units in
installments on a fixed schedule of calendar dates by initialing and completing
the following statement:


_____   I hereby elect to have installments of the Shares to which I am entitled
under this Award distributed to me on the dates specified below:


  No. of Shares _____                _______________ ___, 20____ ("Settlement
Date")


  No. of Shares _____                _______________ ___, 20____ ("Settlement
Date")


  No. of Shares _____                _______________ ___, 20____ ("Settlement
Date")


  No. of Shares _____                _______________ ___, 20____ ("Settlement
Date")


  No. of Shares _____                _______________ ___, 20____ ("Settlement
Date")


Acknowledgment:

I hereby acknowledge that, (i) I have been provided copies of the Plan and the
Restricted Stock Unit Agreement, (ii) this election shall be subject to the
terms of the Plan and the Restricted Stock Unit Agreement, and (iii) I have been
advised to consult an independent tax advisor regarding the effects of this
election. I understand that (i) the Company’s obligation is merely that of an
unfunded and unsecured promise of the Company to deliver shares of CTS Common
Stock in the future, (ii) no assets of the Company will be held as collateral
security for this obligation, and (iii) my rights will be no greater than those
of a general unsecured creditor. I acknowledge that I will be responsible for
the payment of any income and employment taxes due on this award.

___________________________________             _________________________
Director             Date
